Case 2:19-cv-00088-JLS-AFM Document 19 Filed 05/03/19 Page 1 of 2 Page ID #:70



   1 Eric Honig (CSBN 140765)
     LAW OFFICE OF ERIC HONIG
   2 A Professional Law Corporation
     P.O. Box 10327
   3 Marina del Rey, CA 90295
     erichonig@aol.com
   4 Telephone: (310) 699-8051
     Fax: (310) 943-2220
   5
     Attorney for Claimant
   6 Nicholas Beugg
   7
                             UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9
                                     SOUTHERN DIVISION
  10
  11 UNITED STATES OF AMERICA,          )           No. 2:19-CV-0088-JLS (AFMx)
                                        )
  12                    Plaintiff,      )
                                        )           AMENDED CERTIFICATE AS TO
  13         vs.                        )           INTERESTED PARTIES
                                        )
  14   $599,600.00 IN U.S. CURRENCY,    )
                                        )
  15                    Defendants,     )
                                        )
  16                                    )
                                        )
  17   NICHOLAS BEUGG,                  )
                                        )
  18                    Claimant.       )
       ________________________________ )
  19
             The undersigned counsel of record for Claimant Nicholas Beugg certifies
  20
       that the following listed parties have a direct, pecuniary interest in the outcome of
  21
       this case. These representations are made to enable the Court to evaluate possible
  22
       disqualification or recusal: Nicholas Beugg; PieG.P., Inc.; U.S.
  23
       Department of Homeland Security; Brea Police Department.
  24
       DATED:       May 3, 2019         Respectfully submitted,
  25
                                        LAW OFFICE OF ERIC HONIG
  26
  27                                    /s/ Eric Honig
                                        ________________________________
  28                                    ERIC HONIG
                                        Attorney for Claimant Nicholas Beugg
Case 2:19-cv-00088-JLS-AFM Document 19 Filed 05/03/19 Page 2 of 2 Page ID #:71



   1                                  PROOF OF SERVICE
   2
       STATE OF CALIFORNIA   )
   3                         )                ss.
       COUNTY OF LOS ANGELES )
   4
           I am employed in the County of Los Angeles, State of California; I am over
   5 the age of 18 and not a party to the within action; my business address is P.O. Box
     10327, Marina del Rey, CA 90295.
   6
           On May 3, 2019, I served the foregoing document described as AMENDED
   7 CERTIFICATE AS TO INTERESTED PARTIES on all interested parties in this
     action by placing a true copy thereof enclosed in a sealed envelope addressed as
   8 follows:
   9 Brent Whittlesey
     Assistant United States Attorney
  10 Asset Forfeiture Sectionth
     Federal Courthouse, 14 Floor
  11 312 N. Spring St.
     Los Angeles, CA 90012
  12
       X I am "readily familiar" with the firm's practice of collection and processing
  13 correspondence for mailing. Under that practice it would be deposited with the
     United States Postal Service on that same day with postage thereon fully prepaid at
  14 Los Angeles, California in the ordinary course of business. I am aware that on
     motion of the party served, service is presumed invalid if postal cancellation date
  15 or postage meter date is more than one day after date of deposit for mailing in
     affidavit.
  16
           Via Hand-Delivery.
  17
           Via Federal Express/Express Mail.
  18
           Via Fax.
  19
           Via E-mail.
  20
  21         Executed on May 3, 2019, at Marina del Rey, California.
  22          I declare under penalty of perjury under the laws of the State of California
       that the above is true and correct.
  23
  24                                   /s/ Eric Honig
                                       ______________________________
  25                                   ERIC HONIG
  26
  27
  28

                                                    2
